ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Logan, 2011 IL App (1st) 093582




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    LEONARD LOGAN, Defendant-Appellant.



District & No.             First District, First Division
                           Docket No. 1–09–3582


Filed                      June 27, 2011


Held                       The appellate court upheld the trial court’s denial of defendant’s
(Note: This syllabus       postconviction petition following a third-stage evidentiary hearing after
constitutes no part of     his conviction for first-degree murder was affirmed on appeal where
the opinion of the court   polygraph evidence related to a witness was admitted only after she
but has been prepared      testified that her statement and grand jury testimony implicating
by the Reporter of         defendant had been coerced, the evidence was used as a shield, not as a
Decisions for the          sword, no one objected to the trial court’s decision to defer giving a
convenience of the         limiting instruction until the close of the trial, the instructions sufficiently
reader.)
                           informed the jury that it was not to speculate as to the results of the
                           polygraph examinations, defendant’s trial counsel made a strategic
                           decision not to tender a limiting instruction, and defendant did not object
                           to the prosecutor’s argument that the witness confessed after failing her
                           second polygraph examination.


Decision Under             Appeal from the Circuit Court of Cook County, No. 97–CR–19288; the
Review                     Hon. James Obbish, Judge, presiding.


Judgment                   Affirmed.